.Fish, J.
1. This court can not consider whether there was error in excluding evidence, or in striking a plea, when it does not appear either in the motion for a new trial or in the bill of exceptions what such evidence or plea was.
2. A ground of a motion for a new trial which simply complains that “the court erred in narrowing and restricting the issue in this case to the one proposition, as to whether a contract had been made between plaintiff and defendant as to erecting and placing of these repairs and improvements and the price to be paid for same,” is too general and indefinite an assignment of error to be considered.
3. The evidence was amply sufficient to warrant the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concurring.